Citation Nr: 1448424	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to June 7, 2012, and a rating in excess of 50 percent from June 7, 2012, forward, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James Brakewood, Agent


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD with an evaluation of 10 percent, effective May 28, 2010.  In a February 2012 Statement of the Case, the RO increased the rating for PTSD from 10 percent to 30 percent, effective the same date, and, in a July 2012 Supplemental Statement of the Case, increased it from 30 percent to 50 percent, effective, June 7, 2012.  This was not a full grant of the benefit sought, and the appeal continues.

The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination was in June 2012.  In her report, the VA examiner alluded to new VA treatment records since the prior examination.  She specifically mentioned a psychiatric follow-up appointment in March 2012, and group and individual therapy at the Winston-Salem Outpatient Clinic from October 2011 to February 2012.  Such records have not been associated with the claims file.  Furthermore, the last VA treatment records in the file are dated in March 2010.  As such, there are pertinent outstanding records and the currently available evidence is insufficient to assess the current state of the Veteran's PTSD.  

After all treatment records are associated with the file, a new VA examination should be provided to determine the current severity of the Veteran's PTSD.




Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertinent to the Veteran's PTSD from March 2010 forward.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should note review of the entire claims file, and conduct all appropriate tests.  

The examiner is requested to measure and record all symptoms as they relate to occupational and social impairment.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



